 1

 2

 3

 4

 5

 6

 7

 8

 9                          UNITED STATES DISTRICT COURT
10                                     EASTERN DISTRICT OF CALIFORNIA

11   ANTHONY TYRONE CAMPBELL, SR.,                      Case No. 1:14-cv-00918-LJO-BAM (PC)
12                        Plaintiff,                    ORDER LIFTING STAY OF PROCEEDINGS
13             v.                                       ORDER DIRECTING CLERK OF COURT TO
14                                                      ISSUE DISCOVERY AND SCHEDULING
     P. DICKEY,
                                                        ORDER
15                        Defendant.
16

17

18             Plaintiff Anthony Tyrone Campbell, Sr., is a state prisoner proceeding pro se and in forma

19   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This matter proceeds on

20   Plaintiff’s equal protection claim against Defendant Dickey.

21             On September 10, 2018, the Court identified this case as an appropriate case for the post-

22   screening ADR (Alternative Dispute Resolution) project. (Doc. No. 49.) The Court stayed the

23   action to allow the parties an opportunity to settle their dispute before the discovery process

24   begins.

25             A settlement conference before Magistrate Judge Stanley A. Boone was held on

26   December 12, 2018. (Doc. No. 54.) The Court is informed that the case did not settle. This case

27   is therefore ready to proceed to discovery.

28   ///
 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1.     The stay of this action (Doc. No. 49) is LIFTED;

 3          2.     A discovery and scheduling order shall be issued; and

 4          3.     The parties may proceed with discovery pursuant to the separately issued

 5   discovery and scheduling order.

 6
     IT IS SO ORDERED.
 7

 8      Dated:    December 14, 2018                        /s/ Barbara     A. McAuliffe   _
                                                       UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   2
